Citation Nr: 1743616	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-41 156A	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in Los Angeles, California	


THE ISSUES

1.  Entitlement to service connection for bilateral lumbar radiculopathy of the lower extremities (claimed as bilateral neuropathy and sciatica nerve condition), to include as secondary to service-connected lumbar degenerative disk disease.

2.  Entitlement to service connection for a bladder disability (to include neurogenic bladder), to include as secondary to service-connected lumbar degenerative disk disease.

3.  Entitlement to service connection for a gastrointestinal disability (to include bowel incontinence), to include as secondary to service-connected lumbar degenerative disk disease.

4.  Entitlement to a rating in excess of 40 percent for lumbar degenerative disk disease.

5.  Entitlement to an increased rating for migraine headaches, rated 30 percent disabling prior to July 14, 2016 and 50 percent disabling since that date.

6.  Entitlement to a rating in excess of 10 percent for hypertension.

7.  Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia with pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982 and from October 1984 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied service connection for bilateral neuropathy, bilateral sciatic nerve condition, neurogenic bladder, and bowel incontinence and denied ratings in excess of 10 percent for hypertension and bilateral metatarsalgia with pain.  The RO also granted increased 40 percent and 30 percent ratings for lumbar degenerative disk disease and migraine headaches, respectively, both from February 16, 2011.

In January 2017, the RO granted an increased (50 percent) rating for migraine headaches, from July 14, 2016.  The RO also granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from October 19, 2016.
In January 2017, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In light of the Veteran's reported symptoms and contentions and the fact that the Board is granting service connection for bilateral lumbar radiculopathy of the lower extremities and in order to encompass all disorders that are reasonably raised by the record, the Board has recharacterized the claims of service connection for bilateral neuropathy, bilateral sciatica nerve condition, neurogenic bladder, and bowel incontinence as claims of service connection for bilateral lumbar radiculopathy of the lower extremities, a bladder disability (to include neurogenic bladder), and a gastrointestinal disability (to include bowel incontinence), as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

As a final preliminary matter, the Board points out that in a March 2014 rating decision, the RO granted service connection for unspecified depressive disorder and assigned an initial 30 percent disability rating, from December 17, 2012.  In a November 2014 rating decision, the RO denied a petition to reopen a claim of service connection for mild renal insufficiency.  In January and February 2015, the Veteran filed notices of disagreement with regard to the effective date and initial rating assigned for unspecified depressive disorder and the denial of the petition to reopen the claim of service connection for mild renal insufficiency.  Statements of the case were issued in May 2016.  As noted by the Veteran's representative in an August 2017 statement, the Veteran contacted the agency of original jurisdiction (AOJ) in June 2016, indicated that he did not receive the May 2016 paperwork, and requested an extension of time to receive and review the paperwork (see a June 2016 "Report of General Information" form (VA Form 27-0820)).  A second June 2016 VA Form 27-0820 indicates that the Veteran was provided a new copy of the May 2016 statement of the case pertaining to the kidney issue.  The Veteran filed a substantive appeal (VA Form 9) in August 2016.  In its August 2017 statement, the Veteran's representative contended that the Veteran should have received an extension to submit a substantive appeal for all issues listed in the May 2016 statements of the case (entitlement to an earlier effective date for the grant of service connection for unspecified depressive disorder, entitlement to a higher initial rating for unspecified depressive disorder, and whether new and material evidence has been received to reopen a claim of service connection for mild renal insufficiency) given his June 2016 contact with the AOJ.  Hence, his representative also contended that the August 2016 VA Form 9 should apply to all these issues.

Information obtained from VA's Veterans Appeals and Control Locator System (VACOLS) reflects that the appeals as to the unspecified depressive disorder and renal insufficiency matters noted above were closed for "failure to respond."  Hence, these issues have not been certified to the Board for adjudication (via a VA Form 8, Certification of Appeal) and will not be addressed by the Board at this time.  However, given the sequence of events noted above and the contentions of the Veteran's representative in its August 2017 statement, these matters are referred to the AOJ for appropriate action-to include consideration of whether a timely appeal as to these matters has been perfected, and whether they remain in appellate status, warranting certification to the Board.

The issues of entitlement to service connection for a bladder disability and a gastrointestinal disability and entitlement to increased ratings for lumbar degenerative disk disease, migraine headaches, hypertension, and bilateral metatarsalgia with pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has current bilateral lumbar radiculopathy of the lower extremities caused by his lumbar degenerative disk disease.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral lumbar radiculopathy of the lower extremities, secondary to service-connected lumbar degenerative disk disease, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claim of service connection for bilateral lumbar radiculopathy of the lower extremities, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he experiences bilateral lower extremity neurological symptoms (claimed as neuropathy and sciatica nerve condition) which are related to his service-connected back disability.

An April 2011 VA pain clinic note and a May 2011 VA pain consultation note document reports of back and lower extremity pain, bilateral thigh cramps, and right lower extremity numbness.  The Veteran was diagnosed as having lumbar radiculitis and lumbar disc bulge with lateral contact on S1 nerve with resultant radiculopathy.

During an August 2011 VA back examination, the Veteran reported that he experienced low back pain that radiated to the buttocks and lower extremities bilaterally.  Also, there was a history of leg or foot weakness and these symptoms were not unrelated to his diagnosed back disability.  Examination revealed hyperactive (3+) knee and ankle jerk bilaterally, decreased sensation to pain or pinprick of the feet bilaterally, and some decreased left lower extremity motor strength (4/5).  A diagnosis of lumbar degenerative disk disease was provided.

The examiner who conducted the August 2011 VA examination concluded that the Veteran did not have "hard clinical evidence for [sciatica]," that straight leg raise testing was normal, and that an MRI was negative for neuroforaminal stenosis or cord compression that would "raise suspicion for these symptoms."

The August 2011 opinion is of limited probative value because the examiner did not acknowledge or discuss the diagnoses of lumbar radiculitis and radiculopathy that are noted in the Veteran's VA treatment records, as set forth above.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time during the claim period (since approximately February 2011 in this case), even if the disability is currently in remission or has completely resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2008).

While there is no clear and direct opinion that the Veteran has a bilateral lower extremity neurological disability caused by his service-connected back disability, his reports of back pain radiating to the lower extremities and lower extremity muscle cramps and sensory loss, the clinical evidence of impaired muscle strength and sensory loss during the August 2011 VA examination, and the diagnoses contained in the April 2011 VA pain clinic note and May 2011 VA pain consultation note in essence support the conclusion that the Veteran's bilateral lower extremity neurological symptoms are caused, at least in part, by lumbar radiculopathy and that this disability is caused by his service-connected back disability.  

At the very least, the Board finds that the evidence is approximately evenly balanced on the questions of whether the Veteran has current bilateral lumbar radiculopathy of the lower extremities caused by his service-connected lumbar degenerative disk disease.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, entitlement to service connection for the currently diagnosed bilateral lumbar radiculopathy of the lower extremities, secondary to service-connected lumbar degenerative disk disease, is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.



ORDER

Entitlement to service connection for bilateral lumbar radiculopathy of the lower extremities is granted.



REMAND

The Veteran contends that he has current bladder and gastrointestinal disabilities (claimed as neurogenic bladder and bowel incontinence) associated with his service-connected back disability.  He was afforded VA genitourinary and rectum/anus examinations in August 2011 to assess the nature and etiology of his claimed disabilities.  He reported during the examinations that he experienced a daytime voiding interval of 1 to 2 hours, nocturia (3 voidings per night), and stool leakage during periods of severe back pain.  A diagnosis of urinary frequency without evidence of neurogenic bladder was provided, but the Veteran was not diagnosed as having any gastrointestinal disability.

The examiner who conducted the August 2011 VA examinations opined that the Veteran's claimed disabilities were not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected back disability.  The examiner reasoned that the Veteran's records were not consistent with a diagnosis of bowel incontinence or neurogenic bladder.  Also, his genitourinary and rectal examinations were normal.

The August 2011 opinion is insufficient because it is solely based on a finding that the Veteran did not experience any current bowel incontinence or neurogenic bladder.  The examiner did not acknowledge or discuss, however, the etiology of the diagnosed urinary frequency/nocturia, medical records dated in July 2010 which document a bowel obstruction that was possibly due to the use of narcotic medications, or the Veteran's competent reports of bowel incontinence in the years following the bowel obstruction and during periods of back pain.  The Board points out that the requirement for a current disability is satisfied if there is evidence of the disability at any time during the claim period, even if the disability is currently in remission or has completely resolved.  See McClain, 21 Vet. App. at 319.  Hence, a remand is necessary to afford the Veteran new VA examinations to assess the nature and etiology of any current bladder or gastrointestinal disability.

As for the claims for increased ratings for lumbar degenerative disk disease and bilateral metatarsalgia with pain, the evidence reflects that these disabilities may have worsened since the Veteran's last VA examinations in August 2011.  For example, a June 2013 VA telephone note, a July 2013 VA podiatry consultation note, and a January 2014 VA primary care outpatient note (all located among the Veteran's paperless records in the Virtual VA system) indicate that the Veteran was experiencing worsening back pain, increasing foot soreness, and more frequent back spasms.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected lumbar degenerative disk disease and bilateral metatarsalgia with pain is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to assist a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on an October 2016 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he had applied for worker's compensation and federal disability retirement benefits on the basis of unspecified disability(ies).  Any records related to his worker's compensation and disability retirement claims may be relevant to all matters on appeal.  Thus, appropriate attempts should be made upon remand to obtain such records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision with respect to the grant of service connection for bilateral lumbar radiculopathy of the lower extremities and assign initial disability ratings.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a bladder disability, a gastrointestinal disability, a back disability, headaches, hypertension, and a foot disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records pertaining to his claim for worker's compensation benefits (see the October 2016 VA Form 21-8940) and all records of his treatment for a bladder disability, a gastrointestinal disability, a back disability, headaches, hypertension, and a foot disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e) (2016).

3.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Loma Linda Healthcare System dated since April 2016; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the United States Office of Personnel Management and request all records relied upon in making the Veteran's disability retirement determination(s) (see the October 2016 VA Form 21-8940).  All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

5.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to determine the nature and etiology of any current bladder disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any bladder disabilities that have been diagnosed since approximately February 2011 (including, but not limited to, urinary frequency and nocturia) (even if the disability is currently in remission or has completely resolved) and for each such disability, answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current bladder disability had its clinical onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current bladder disability was caused (in whole in or part) by the Veteran's service-connected  lumbar degenerative disk disease (to include any medications taken for the back disability)?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current bladder disability was aggravated (made chronically worse) by the Veteran's service-connected lumbar degenerative disk disease (to include any medications taken for the back disability)?

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

6.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any gastrointestinal disabilities that have been diagnosed since approximately February 2011 (including, but not limited to, any bowel incontinence) (even if the disability is currently in remission or has completely resolved) and for each such disability, answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current gastrointestinal disability had its clinical onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current gastrointestinal disability was caused (in whole in or part) by the Veteran's service-connected  lumbar degenerative disk disease (to include any medications taken for the back disability)?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current gastrointestinal disability was aggravated (made chronically worse) by the Veteran's service-connected lumbar degenerative disk disease (to include any medications taken for the back disability)?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any gastrointestinal disability diagnosed since approximately April 2010 (including, but not limited to, any bowel incontinence) and the evidence of treatment for a bowel obstruction in July 2010 which was possibly associated with the use of narcotic medications.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

7.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions should be reported in degrees on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report whether there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner should also specify any nerves affected by the service-connected back disability and provide an opinion as to the severity of any paralysis, neuritis, or neuralgia.

The examiner must provide a rationale for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.

8.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral foot disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's bilateral foot disability should be set forth in detail.  The examiner should also equate the level of impairment caused by all symptoms associated with the service-connected bilateral foot disability to "moderate," "moderately severe," or "severe" disability of the foot.

The examiner must provide a rationale for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his bilateral foot disability.

9.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers all additional relevant evidence received since the December 2014 statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


